Citation Nr: 0407768	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected migraine headaches, evaluated 
as 10 percent disabling from October 17, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for migraine headaches and assigned a 10 percent 
rating effective from October 17, 2000.  In December 2002, 
the veteran testified at a hearing before the undersigned.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran and his representative claim that the veteran is 
entitled to a higher evaluation for his service connected 
migraine headaches because they cause prostrating attacks two 
to three times a week.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Initially, the Board notes that the veteran first notified 
the RO that he had received all of his treatment for his 
service connected migraine headaches from Dr. T. B. Darji and 
Dr. Robert D. Slaughter at the University of Alabama Medical 
Center.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension, received by the RO in October 2000.  
The RO thereafter obtained his treatment records from these 
locations.  See treatment records from Dr. Darji, dated from 
February 1997 to June 2000; brain magnetic resonance imaging 
evaluation (MRI) dated in March 1999; and treatment records 
from Dr. Slaughter and the University of Alabama Medical 
Center, dated from January 2000 to July 2000.  

However, at the December 2002 hearing before the undersigned 
the veteran reported, for the first time, that he also 
received treatment for his migraine headaches from a Dr. 
Roberts at the Kirkland Clinic (an affiliate of the 
University of Alabama Medical Center) and at a first aid 
station operated by his employer Georgia Pacific Corporation.  
Moreover, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), requires that the RO obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  Therefore, given the state of the 
record, the Board is compelled to remand the appeal to the RO 
to obtain and associate with the record these newly revealed 
medical records.  See 38 U.S.C.A. § 5103A(b).  

(Parenthetically, the Board notes that the state of the 
record is that, while it shows the veteran's periodic 
complaints, diagnoses, and/or treatment for headaches that 
were reported to occur daily and, on one occasion, was 
characterized as "severe," they fail to show the veteran 
ever complained, or a physician ever opined, that the 
migraine headaches were prostrating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003); Also see treatment records from 
Dr. Darji, dated in February 1997, August 1997, April 1998, 
July 1998, October 1999, June 2000, and September 2003; brain 
magnetic resonance imaging evaluation (MRI) dated in March 
1999; and treatment records from Robert D. Slaughter at the 
University of Alabama Medical Center, dated in January 2000, 
February 2000, June 2000, and July 2000.  In fact, when the 
veteran first saw Dr. Slaughter in January 2000 he 
specifically told him that his headaches were not 
prostrating.)

Next, the Board notes that, while a review of the record on 
appeal shows that the RO obtained and associated with the 
claim's file the veteran's treatment records from Dr. Darji 
as well Dr. Slaughter at the University of Alabama Medical 
Center and Dr. Darji and the veteran, in March 2004, filed 
with the Board additional treatment records of Dr. Darji, 
these records do not contain a legible copy of the veteran's 
March 1999 brain MRI, a copy of the November 1996 brain MRI 
cited to in the March 1999 brain MRI, a complete copy of the 
veteran's discharge summary for his three day period of 
hospitalization for migraine headaches at the University of 
Alabama Medical Center, or copies of his daily treatment 
records for his three days of in-patient care at this 
facility.  Accordingly, on remand, a request for these 
records should also be made by the RO.  Id.

The Board next notes that the record on appeal shows that the 
veteran was afforded a VA examination in November 2000.  
However, that examination was conducted without the examiner 
having an opportunity to review the veteran's medical 
history.  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  
Moreover, the VCAA requires that VA provide a medical 
examination, or obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, on 
remand, the veteran should be afforded another VA examination 
by an examiner who is provided a copy of his claim's file.  
Id.  

Lastly, the Board notes that the VCAA requires VA to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, as part of the notice, VA is to undertake the 
following actions: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform him about the information 
and evidence that VA will seek to provide; (3) inform him 
about the information and evidence the claimant is expected 
to provide; and (4) tell the claimant to provide any evidence 
in his possession that pertains to the claim, or something to 
the effect that he should give VA everything he has 
pertaining to his claim.  Therefore, while the RO made a good 
start of providing the veteran with Quartuccio sufficient 
notice in its October 2000 letter, on remand, the RO should 
continue to provided him with proper VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim for a higher 
evaluation for service connected migraine 
headaches.  Specifically, the letter must 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claim, or something 
to the effect that he should give VA 
everything he has pertaining to his 
claim.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should obtain all of his medical records 
from the following locations: Dr. Roberts 
at the Kirkland Clinic; Georgia Pacific 
Corporation; the University of Alabama 
Medical Center, including all records 
created in connection with the veteran's 
July 2000 hospitalization; and Dr. Darji, 
including legible copies of November 1996 
and March 1999 brain MRIs.  If the 
veteran fails to provide any needed 
authorization, any of the requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.

3.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
service connected migraine headaches 
since October 2001.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA neurology examination.  
The claim's folder is to be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary testing should be conducted as 
needed.  Based on a review of the claim's 
folder and the results of the 
examination, the examiner is to opine 
whether the veteran's migraine headaches 
are best characterized as being 
manifested by characteristic prostrating 
attacks averaging one in two months over 
the last several months, characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months, or by very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  Such 
reconsideration should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of any 
additional evidence submitted since the 
June 2001 statement of the case including 
the treatment records from Dr. Darji that 
were received by the Board in March 2004, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


